
	
		II
		Calendar No. 69
		112th CONGRESS
		1st Session
		S. 1057
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2011
			Mr. Coburn introduced
			 the following bill; which was read the first time
		
		
			May 25, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To repeal the Volumetric Ethanol Excise Tax
		  Credit.
	
	
		1.Short titleThis Act may be cited as the
			 Ethanol Subsidy and Tariff Repeal
			 Act.
		2.Repeal of
			 VEETC
			(a)Elimination of
			 excise tax credit or payment
				(1)Section
			 6426(b)(6) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting the later of June 30,
			 2011, or the date of the enactment of the Ethanol Subsidy and Tariff Repeal
			 Act).
				(2)Section
			 6427(e)(6)(A) of such Code is amended by striking December 31,
			 2011 and inserting the later of June 30, 2011, or the date of
			 the enactment the Ethanol Subsidy and Tariff
			 Repeal Act.
				(b)Elimination of
			 income tax creditThe table contained in section 40(h)(2) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 2011 and inserting the later of June 30, 2011, or the
			 date of the enactment of the Ethanol Subsidy
			 and Tariff Repeal Act, and
				(2)by adding at the
			 end the following:
					
						
							
								
									After such
						datezerozero
									
								
							
						.
				(c)Repeal of
			 deadwood
				(1)Section 40(h) of
			 the Internal Revenue Code of 1986 is amended by striking paragraph (3).
				(2)Section
			 6426(b)(2) of such Code is amended by striking subparagraph (C).
				(d)Effective
			 DateThe amendments made by this section shall apply to any sale,
			 use, or removal for any period after the later of June 30, 2011, or the date of
			 the enactment of the Act.
			3.Removal of
			 tariffs on ethanol
			(a)Duty-Free
			 treatmentChapter 98 of the
			 Harmonized Tariff Schedule of the United States is amended by adding at the end
			 the following new subchapter:
				
					
						Subchapter XXIII
						Alternative Fuels
						
							
								Heading/SubheadingArticle Description Rates of Duty 
								
								1 2 
								
								GeneralSpecial
								
							
							
								9823.01.01Ethyl
						alcohol (provided for in subheadings 2207.10.60 and 2207.20) or any mixture
						containing such ethyl alcohol (provided for in heading 2710 or 3824) if such
						ethyl alcohol or mixture is to be used as a fuel or in producing a mixture of
						gasoline and alcohol, a mixture of a special fuel and alcohol, or any other
						mixture to be used as fuel (including motor fuel provided for in subheading
						2710.11.15, 2710.19.15 or 2710.19.21), or is suitable for any such
						usesFreeFree20%
								
							
						
					.
			(b)Conforming
			 amendmentsSubchapter I of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended—
				(1)by striking
			 heading 9901.00.50; and
				(2)by striking U.S.
			 notes 2 and 3.
				(c)Effective
			 dateThe amendments made by this section apply to goods entered,
			 or withdrawn from warehouse for consumption, on or after the later of June 30,
			 2011, or the date of the enactment of this Act.
			
	
		May 25, 2011
		Read the second time and placed on the
		  calendar
	
